Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 1 of 10 PageID 1521



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 CHRISTOPHER J. SQUITIERI, et al.,

           Plaintiffs,

 v.                                                               Case No: 8:19–cv–906–T–36AAS

 CHRISTOPHER NOCCO, et al.,

       Defendants.
 ___________________________________/

                                              ORDER

           This cause comes before the Court on Plaintiffs’ Emergency Motion for Temporary

 Injunction, Temporary Restraining Order and Preliminary Injunction (the “Motion”). (Doc. 104).

 The Court, having considered the Motion and being fully advised in the premises, will deny the

 Motion.

      I.       Background

               A. Procedural History

           Twenty former employees of the Pasco County Sherriff’s office (collectively, “Plaintiffs”)

 sue forty-five individuals employed by the Pasco County Sherriff’s office (collectively,

 “Defendants”) in their official and individual capacities. See generally Doc. 7. As currently

 pleaded, Plaintiffs’ operative, amended complaint (the “Complaint”) alleges two claims against

 Defendants: (1) violation of the Racketeer Influenced and Corrupt Organization Act (“RICO”), 18

 U.S.C. § 1962(c); and (2) violation of Chapter 985 of the Florida Statutes, which addresses juvenile

 delinquency. 1 Id. at ¶¶ 799–802. Over the course of two hundred twenty-eight pages and eight



 1
  While Plaintiffs seemingly intended to bring an action under the Florida Racketeer Influenced
 and Corrupt Organization Act (“Florida RICO”), Fla. Stat. § 895 et seq., Count II of Plaintiffs’
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 2 of 10 PageID 1522



 hundred two paragraphs, Plaintiffs seek to establish “civil violations that constitute Civil RICO

 claims” against Plaintiffs by Defendants and detail Plaintiffs’ purported “individual experiences

 of intimidation, coercion, extortion, and other unethical behavior by their supervisors” at the Pasco

 County Sherriff’s office. Id. at 5. Plaintiffs bring their claims individually and on behalf of a class.

 Id. at 3. Following Plaintiffs’ filing of the Complaint on June 20, 2019, (Doc. 7), attorneys

 representing all Defendants, except Defendant Richard Bain (“Defendant Bain”), filed notices of

 appearances on July 10, 2019 (Docs. 57, 58). Plaintiffs effectuated service on all Defendants

 through their attorneys, except Defendant Richard Bain, on the same day. (Docs. 59–103).

 Defendant Bain has not yet appeared in this action.

             B. The Motion

         Plaintiff filed the Motion on July 15, 2019. 2 (Doc. 104). Through the Motion, Plaintiffs

 move the Court for a temporary restraining order and preliminary injunction enjoining Defendant

 Pasco County Sherriff Christopher Nocco (“Defendant Nocco”), “his parties, officers, agents,

 servants, employees, and attorneys; all persons acting in active concert or participation with

 [Defendant Nocco], or under any of [Defendant Nocco’s] supervision, direction, or control; or

 grant any other injunctive relief the Court deems necessary or appropriate.” Id. at 7. Plaintiff asserts




 Complaint clearly cites Chapter 985 of the Florida Statutes. (Doc. 7 at 225). To the extent that
 Plaintiffs intended to bring a different claim, Plaintiffs’ Complaint may need to be amended.
 2
   The Court takes this opportunity to note Plaintiffs’ designation of the motion as an “emergency”
 motion. (Doc. 104). Plaintiffs should be mindful that the Court takes the designation of motions
 as “emergency” motions most seriously. The Local Rules caution, “The unwarranted designation
 of a motion as an emergency motion may result in the imposition of sanctions.” Local R. M.D.
 Fla. 3.01(e). Examples of an “emergency” include “a person’s life is in danger, a family is about
 to be thrown out of its home, or a ruinous calamity is about to descend upon the community at
 large.” Onward Healthcare, Inc. v. Runnels, No. 6:12–cv–508–Orl–37KRS, 2012 WL 1259074,
 at *2 n.3 (M.D. Fla. Apr. 13, 2012). The mislabeling of future motions as “emergency” motions
 may result in sanctions.
                                                    2
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 3 of 10 PageID 1523



 that Pasco County Sherriff’s office deputies, under Defendant Nocco’s supervision, have retaliated

 against Plaintiffs, violating their civil rights and causing both mental and physical injuries, since

 Plaintiffs initiated the lawsuit. Id. at 2. To illustrate such conduct and establish why Plaintiffs are

 entitled to a temporary restraining order and preliminary injunction, Plaintiffs rely on purported

 harm suffered by three individuals: Plaintiff Nikolaus Kriz (“Plaintiff Kriz”), Plaintiff Brian

 Kozera (“Plaintiff Kozera”), and Plaintiff Cheryl Hazelton (“Plaintiff Hazelton”). Id. at 2–5. The

 Court will briefly address these assertions.

        According to the Motion, an unidentified deputy from the Pasco County Sherriff’s office

 approached Plaintiff Kriz while he was swimming in the clubhouse’s pool at his subdivision and

 ordered him to get out of the pool on July 12, 2019. Id. at 2. After Plaintiff Kriz complied with the

 deputy’s order, the deputy advised him that the subdivision’s homeowners association was

 trespassing him from the pool area of his subdivision. Id. Plaintiff Kriz reportedly advised the

 deputy that “he owned a home in the subdivision and had done nothing wrong to warrant being

 trespassed from the pool,” but he nonetheless “complied with the [d]eputy’s order, gathered his

 belongings[,] and left the pool area.” Id. at 3. As Plaintiff Kriz returned to his residence from the

 pool area, the deputy grabbed Plaintiff Kriz “with excessive force” and advised Plaintiff Kriz “that

 he was under arrest for trespassing after warning,” even though Plaintiff had left the pool area. Id.

 During this interaction, the deputy apparently utilized an unwarranted “escalated use of force and

 a pain compliance technique” against Plaintiff Kriz and pushed him into the side of the deputy’s

 police cruiser before searching him and placing him in the cruiser’s backseat. Id. Several pictures

 depicting a police officer restraining, or otherwise attempting to restrain, an individual are included




                                                   3
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 4 of 10 PageID 1524



 as an exhibit.3 Id. at Ex. A. Similarly, several pictures of an individual’s arm and wrist are also

 included in the exhibit. Id.

           As the deputy transported Plaintiff Kriz to the Pasco County Jail, Defendant Lieutenant

 Clinton Cabbage (“Defendant Cabbage”) ordered the deputy to return Plaintiff Kriz to his

 residence. Id. Defendant Cabbage is allegedly one of the individuals who wrongfully had Plaintiff

 Kriz institutionalized under Florida’s Baker Act, Fla. Stat. § 394 et seq., in retaliation for filing

 internal affairs complaints against two Pasco County Sherriff’s office employees following their

 sexual relationships with Plaintiff Kriz’s wife. Id.; (Doc. 7 ¶307). The Motion contends the July

 12, 2019 incident between Plaintiff Kriz and the unidentified Pasco County Sherriff’s deputy

 constituted “a calculated incident” by Defendant Nocco and his staff to harass and intimidate

 Plaintiff Kriz. (Doc. 104 at 4).

           Next, Plaintiffs contend that the Pasco County Sherriff’s office has flown a police

 helicopter over Plaintiff Kozera’s property in Pasco County “at least four (4) times and at all hours

 of the night” since he joined this lawsuit approximately one month ago. Id. Two of these instances

 allegedly occurred on June 22, 2019, when Plaintiff Kozera’s wife sent text messages to him on

 two separate occasions at night to inform him that the Pasco County Sheriff’s office was flying a

 helicopter “over their home and property” in Pasco County. Id. According to the Motion, Plaintiff

 Kozera believes that “Defendant Nocco and his staff are flying over his property in an attempt to

 intimidate and harass him and his family.” Id.

           Plaintiffs further assert that Defendants “continue to issue subpoenas” to Plaintiff Hazelton

 for cases to which she has no connection. Id. at 5. Defendants’ purported harassment and

 intimidation of Plaintiff Hazelton resulted in her move to another state and concealment of her



 3
     The Court notes that some of these pictures appear to be identical. (Doc. 104 at Ex. A).
                                                    4
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 5 of 10 PageID 1525



 location. Id. at 4. Prior to her move, however, Defendants allegedly harassed and intimidated

 Plaintiff Hazelton at her home in Pinellas County, Florida. Id. at 5. According to the Motion,

 Plaintiff Hazelton believes that Defendants are continuously issuing subpoenas to her in an effort

 to locate, intimidate, and harass her. Id.

           Finally, the Motion concludes by arguing Plaintiffs are likely to succeed on the merits,

 Plaintiffs will suffer irreparable harm, the balance of the harm supports the entry of injunctive

 relief, and the Court’s entry of injunctive relief would serve the public interest. Id. at 5–7.

     II.      Legal Standard

           The Court may enter a preliminary injunction or temporary restraining order pursuant to

 Rule 65 of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 65. “The issuance of a temporary

 restraining order or preliminary injunctive relief is an extraordinary remedy to be granted only

 under exceptional circumstances.” Cheng Ke Chen v. Holder, 783 F. Supp. 2d 1183, 1186 (N.D.

 Ala. 2001) (citing Sampson v. Murray, 415 U.S. 61 (1974)). To obtain a temporary restraining

 order or preliminary injunction, the movant must demonstrate: “(1) a substantial likelihood of

 success on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3) that

 the threatened injury outweighs the harm the relief would inflict on the non-movant; and (4) that

 entry of the relief would serve the public interest.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d

 1223, 1225–26 (11th Cir. 2005). Additionally, the court may issue a temporary restraining order

 or preliminary injunction “only if the movant gives security in an amount that the court considers

 proper to pay the costs and damages sustained by any party found to have been wrongfully enjoined

 or restrained.” Fed. R. Civ. P. 65(c).

           For temporary restraining orders, however, the Court must consider whether the party

 moving for a temporary restraining order has shown sufficient justification for failing to provide



                                                     5
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 6 of 10 PageID 1526



 notice to the adversarial party. Tempur-Pedic N. Am., LLC v. Mattress Firm, Inc., No. 8:18–cv–

 2147–T–33SPF, 2018 WL 4103560, at *1 (M.D. Fla. Aug. 29, 2018). Pursuant to the Federal Rules

 of Civil Procedure, the Court may grant a temporary restraining order without written or oral notice

 to the adverse party only if:

                (A) specific facts in an affidavit or a verified complaint clearly show
                that immediate and irreparable injury, loss, or damage will result to
                the movant before the adverse party can be heard in opposition; and

                (B) the movant’s attorney certifies in writing any efforts made to
                give notice and the reasons why it should not be required.

 Fed. R. Civ. P. 65(b)(1). A party must strictly comply with these requirements to obtain ex parte

 relief. Tempur-Pedic N. Am., LLC, 2018 WL 4103560, at *1. Relatedly, the Local Rules require

 the supporting allegations of specific facts in the accompanying affidavits or verified complaint to

 demonstrate that the threatening, irreparable injury “is so imminent that notice and a hearing on

 the application for preliminary injunction is impractical if not impossible . . . .” Local R. M.D. Fla.

 4.05(b)(2).

        Pursuant to the Local Rules, a motion for a temporary restraining order should also:

                (i) describe precisely the conduct sought to be enjoined;

                (ii) set forth facts on which the Court can make a reasoned
                determination as to the amount of security which must be posted
                pursuant to Rule 65(c) [of the Federal Rules of Civil Procedure];

                (iii) be accompanied by a proposed form of temporary restraining
                order prepared in strict accordance with the several requirements
                contained in Rule 65(b) and (d); and

                (iv) [] contain or be accompanied by a supporting legal
                memorandum or brief.

 Id. at 4.05(b)(3). Such memorandum or brief must address the following issues: “(i) the likelihood

 that the moving party will ultimately prevail on the merits of the claim; (ii) the irreparable nature

 of the threatened injury and the reason that notice cannot be given; (iii) the potential harm that

                                                   6
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 7 of 10 PageID 1527



 might be caused to the opposing parties or others if the order is issued; and (iv) the public interest,

 if any.” Id. at 4.05(b)(4).

            The Court may issue a preliminary injunction, on the other hand, only on notice to the

 adverse party. Fed. R. Civ. P. 65(a)(1); Local R. M.D. Fla. 4.06(a). The party seeking a preliminary

 injunction must “fully comply” with the procedural requirements pertaining to temporary

 restraining orders in Rule 4.05(b)(1)–(5). Id. 4.06(b)(1). The Court has denied requests for

 preliminary injunctions when these procedural requirements are not met. See, e.g., Julian v. Exlites

 Holdings Int’l, Inc., No. 8:16–cv–2774–T–36AEP, 2017 WL 2869653, at *2 (M.D. Fla. Jan. 17,

 2017).

     III.      Analysis

            Plaintiffs seek a temporary restraining order and preliminary injunction “enjoining

 [Defendant Nocco], his parties, officers, agents, servants, employees, and attorneys; all persons

 acting in active concert or participation with [Defendant Nocco], or under any of [Defendant

 Nocco’s] supervision, direction, or control . . . .” (Doc. 104 at 7). The Motion contains an abridged

 version of this request on its first page, stating Plaintiffs request a temporary restraining order and

 preliminary injunction against “[Defendant Nocco] and anyone acting on his behalf, both directly

 and indirectly.” Id. at 1. Thus, notwithstanding the title of the Motion, the Motion clearly indicates

 that Plaintiffs seek a temporary restraining order and preliminary injunction. Furthermore, the

 Motion’s representations regarding Plaintiff Kriz, Plaintiff Kozera, and Plaintiff Hazelton

 consistently mention the conduct of “Defendants” or Defendant Nocco “and his staff.” Id. at 3–5.

 Similarly, the Motion’s arguments for Plaintiffs’ entitlement to a temporary restraining order and

 preliminary injunction are replete with references to Defendant Nocco “and anyone acting on his

 behalf, both directly and indirectly.” Id. at 6–7. The lawsuit is directed at the actions of Defendants,



                                                    7
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 8 of 10 PageID 1528



 who are individuals employed by the Pasco County Sherriff’s office and thus under the direction,

 directly or indirectly, of Defendant Nocco. Accordingly, the Court construes the Motion’s request

 for relief as a request for a temporary restraining order and preliminary injunction against all

 Defendants, not merely Defendant Nocco.

        Next, Defendant Bain has yet to appear in this action, and the record is devoid of any

 indication that Plaintiffs provided Defendant Bain with notice of their Motion. Thus, Plaintiffs

 request the Court’s issuance of a temporary restraining order without notice to Defendant Bain.

 However, Plaintiffs have not offered specific facts in a verified complaint or an affidavit “clearly

 show[ing] that immediate and irreparable injury, loss, or damage will result” to Plaintiffs before

 Defendant Bain can be heard in opposition, Fed. R. Civ. P. 65(b)(1), or that the threatening,

 irreparable injury “is so imminent that notice and a hearing on the application for preliminary

 injunction is impractical if not impossible,” Local R. M.D. Fla. 4.05(b)(2). Indeed, the Complaint

 is not a verified complaint and the record lacks any such affidavits. The absence of any certification

 in writing by Plaintiffs’ attorney regarding the efforts made to provide Defendant Bain with notice

 and the reasons why the Court should not require such notice further highlights Plaintiffs’

 noncompliance with Rule 65(b)(1). While the Motion mentions that Defendant Bain “could not be

 located to effectuate service of process,” this representation is clearly insufficient to satisfy the

 stringent requirements of Rule 65(b)(1). (Doc. 104 at 2 n.2).

        The Motion also violates several of the Local Rules’ procedural requirements for motions

 requesting temporary restraining orders. First, the Motion does not “describe precisely” the

 conduct that Plaintiffs seek to enjoin. Local R. M.D. Fla. 4.05(b)(3). Instead, the Motion broadly

 requests the Court to enter an order “enjoining [Defendant Nocco], his parties, officers, agents,

 servants, employees, and attorneys; all persons acting in active concert or participation with



                                                   8
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 9 of 10 PageID 1529



 [Defendant Nocco], or under any of [Defendant Nocco’s] supervision, direction, or control; or . .

 . any other injunctive relief the Court deems necessary and appropriate.” Id. at 7. In arguing

 Plaintiffs’ entitlement to injunctive relief, the Motion refers generally to the alleged RICO activity

 of Defendant Nocco “and anyone [acting] on his behalf, both directly and indirectly,” but these

 cursory references do not describe precisely the conduct Plaintiffs seek to enjoin. Id. at 6–7.

        Second, the Motion fails to address the bond requirements of Federal Rule of Civil

 Procedure 65(c) and Local Rule 4.03(b)(3). Indeed, the Motion lacks any indication of the security

 Plaintiffs intend to provide for their request and facts on which the Court could make a reasoned

 determination as to the amount of such security. A failure to address the bond requirements is

 “fatal” to a request for a temporary restraining order. Intabill, Inc. v. Elie, No. 8:09–cv–834–T–

 23TGW, 2009 WL 10670490, at *2 (M.D. Fla. May 6, 2009). Third, the Motion is not

 “accompanied by a proposed form of temporary restraining order prepared in strict accordance

 with the several requirements contained in” Rule 65(b) and (d) of the Federal Rules of Civil

 Procedure. Local R. M.D. Fla. 4.05(b)(3). Indeed, the only attachments to the Motion are the

 previously described pictures, along with pictures of warning signs allegedly located at the Pasco

 County “Body Farm.” (Doc. 104 at 4 n.3, Ex. B). Finally, although Plaintiffs’ argument for

 entitlement to a temporary restraining order relies on the factors for establishing a temporary

 restraining order, the Motion does not address “the reason that notice cannot be given” or the

 potential harm that might be caused to Defendants or others if the order is issued. Local R. M.D.

 Fla. 4.05(b)(4).

        In sum, Plaintiffs have failed to comply with procedural requirements for the issuance of a

 temporary restraining order. The Court will therefore deny Plaintiffs’ request for a temporary

 restraining order. Furthermore, the Local Rules require a party applying for a preliminary



                                                   9
Case 8:19-cv-00906-CEH-AAS Document 108 Filed 07/18/19 Page 10 of 10 PageID 1530



  injunction to fully comply with the procedural requirements for temporary restraining order

  motions, as provided in Local Rule 4.05(b)(1)–(5). Local R. M.D. Fla. 4.06(b)(1). As demonstrated

  above, the Motion runs aground of several of these procedural requirements. Therefore, the Court

  will also deny Plaintiffs’ request for a preliminary injunction.

         Accordingly, it is ORDERED:

         1. Plaintiffs’ Emergency Motion for Temporary Injunction, Temporary Restraining Order

             and Preliminary Injunction is DENIED.

         DONE AND ORDERED in Tampa, Florida on July 18, 2019.




  Copies to:
  Counsel of Record and Unrepresented Parties, if any.




                                                   10
